AMENDMENT

TO THE $300,000 PROMISSORY NOTE DATED June 19, 2013

 

The parties agree that the $300,000 Promissory Note by and between IDS
Industries, Inc. and JMJ Financial is hereby amended as follows:

 

Prepayment within 140 Days. Lender hereby approves Borrower making repayments on
the Note at any time on or before 140 days from the Effective Date provided that
any payment after 90 days from the Effective Date shall be in amount equal to
150% of the sum of the principal amount being repaid plus all accrued and unpaid
interest, liquidated damages, fees and other amounts due on such principal
amount.

 

ALL OTHER TERMS AND CONDITIONS OF THE $300,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated June 19, 2013 by
signing below:

 

/s/ Bruce Knoblich /s/ d/b/a JMJ Financial Bruce Knoblich JMJ Financial IDS
Industries, Inc. Its Principal Chief Executive Officer and Director

 

